DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    KENNETH LIT and ELLEN LIT,
                           Appellants,

                                    v.

 POLO CLUB OF BOCA RATON PROPERTY OWNERS ASSOCIATION,
                         INC.,
                        Appellee.

                              No. 4D20-1521

                              [July 29, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James L. Martz, Judge; L.T. Case No. 50-2019-CA-012521-
XXXX-MB.

  Matthew M. Slowik of Matthew M. Slowik, P.A., Coral Springs, for
appellant.

   Hinda Klein of Conroy Simberg, Hollywood, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.